Order entered December 2, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00609-CV

                  IN THE INTEREST OF W.A.H., A CHILD

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-11-08549-Z

                                     ORDER

      On November 4, 2021, we ordered Glenda Finkley, Official Court Reporter

for the 256th Judicial District Court, to file, no later than November 18, 2021, the

reporter’s record or written verification no hearings were recorded or appellant had

not requested the record. To date, Ms. Finkley has not complied. Accordingly, we

ORDER Ms. Finkley to file the record or requested verification no later than

December 13, 2021. As the record was first due September 13, 2021, we caution

Ms. Finkley that failure to comply may result in an order that she not sit as a

reporter until she complies.
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable David Lopez, Presiding Judge of the 256th Judicial District Court; Ms.

Finkley; and, the parties.

                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE